DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the amendments and remarks filed on 09/06/2021. Claims 11-16 are as originally filed and Claims 5, 8-10, 17-20  were previously cancelled by the amendment received on 04/01/2021. Claims 4, 6 and 7 have been amended and  claims 1-3 have been cancelled by the amendment of 09/06/2021. The pending claims 4, 6, 7 and 11-16 are now allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 is partially in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered partially  by the examiner. Attached with this correspondence is the initialed copy of the IDS.
The information disclosure statement filed 07/13/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because “Taiwan Intellectual Property Office, office Action for Taiwan Patent Application No. 109132886, 30 June 2021 “ does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
In response to the amendment and Applicant’s argument received on 09/06/2021, the following actions have been taken:
Allowed dependent claims 4, 6 and 7 amended to include the base claim 1-3 overcomes the art rejection under 35 U.S.C. 102(a)(2) as being anticipated by Geng et al. (US patent publication number 2018/0248591-A1, Geng hereinafter, previously cited by the Examiner) indicated in the non-final office action mailed on 06/08/2021.

Applicant’s argument with respect to claim 11 that the claimed subject matter in the claim is calling for a single interleaver, claimed “an interleaver” a single toner, claimed “a tone mapper” and a single parser, claimed “a parser” as shown in figure 4, while the art of record Geng teaches multiple ‘interleavers’, ‘tone mappers’ and ‘parsers’ as disclosed and shown in figures 7-9 and 17. Examiner agrees with applicant’s argument that the art of record shows multiple elements and the rejection to claim 11 is withdrawn. Further search reveals that there is no prior art with a processor for joint encoding having a single interleaver, claimed “an interleaver” a single toner, claimed “a tone mapper” and a single parser, claimed “a parser” found, therefore claim 11 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.